
	
		II
		110th CONGRESS
		1st Session
		S. 951
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 21, 2007
			Mr. Warner (for himself
			 and Mr. Webb) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide a waiver from sanctions under
		  the Elementary and Secondary Education Act of 1965 for certain States, local
		  educational agencies, and schools.
	
	
		1.WaiverA State, local educational agency, or school
			 shall be held harmless and not subject to the penalties provision under section
			 1111(g) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(g)), the requirements of school or local educational agency improvement,
			 corrective action, restructuring, or other sanctions or penalties under section
			 1116 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6313), or
			 any other sanctions or penalties relating to academic assessments under the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) for the
			 2006–2007 school year if the following criteria are met:
			(1)The State (in the case of a local
			 educational agency or school, the State within which such local educational
			 agency or school exists) had 1 or more approved academic assessment plans for
			 the 2005–2006 school year.
			(2)The State (in the case of a local
			 educational agency or school, the State within which such local educational
			 agency or school exists) had 1 or more of such plans subsequently held invalid
			 by the Department of Education for the 2006–2007 school year.
			(3)The Governor of the State (in the case of a
			 local educational agency or school, the State within which such local
			 educational agency or school exists) certifies, in writing, to the Secretary of
			 Education that—
				(A)the State cannot effectively train its
			 educators on a new or alternative assessment or assessments in place of the
			 assessment or assessments for which the plan or plans were held invalid by the
			 Department of Education, prior to the date the assessment or assessments are to
			 be administered; and
				(B)the administration of any new or
			 alternative assessment or assessments, in place of the assessment or
			 assessments for which the plan or plans were held invalid by the Department of
			 Education, in the 2006–2007 school year is not in the best interest of the
			 public school system and the children such system serves.
				(4)The Governor of the State (in the case of a
			 local educational agency or school, the State within which such local
			 educational agency or school exists) certifies, in writing, to the Secretary of
			 Education that the local educational agency or school failed to make adequate
			 yearly progress (as described in section 1111(b)(2) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2))) based on academic
			 assessments administered in the 2006–2007 school year or the State would be
			 subject to the penalties provision under section 1111(g) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(g)) or any other sanctions or
			 penalties relating to academic assessments under the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6301 et seq.) for the 2006–2007 school year
			 solely because the State, local educational agency, or school meets each of the
			 criteria described in paragraphs (1) through (3).
			
